Dismissed and Opinion Filed November 9, 2016




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00812-CV

   CLEAR VISION WINDSHIELD REPAIR, LLC., KEVIN WAGUESPACK, ERIKA
    JIMENEZ, RONALD DEADY, FRANCISCA LEAL, AND MARIA CHARPING,
                             Appellants
                                V.
        LIBERTY COUNTY MUTUAL INSURANCE COMPANY, Appellee

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-15047

                               MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                  Opinion by Chief Justice Wright
          Appellants’ brief in this case is overdue. By letter dated September 19, 2016, we notified

appellants the time for filing their brief had expired. We directed appellants to file both their

brief and an extension motion within ten days. We cautioned appellants that the failure to file

their brief and an extension motion would result in the dismissal of this appeal without further

notice.    To date, appellants have not filed their brief, an extension motion, or otherwise

corresponded with the Court regarding the status of their brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE



160812F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CLEAR VISION WINDSHIELD REPAIR,                   On Appeal from the 44th Judicial District
LLC., KEVIN WAGUESPACK, ERIKA                     Court, Dallas County, Texas
JIMENEZ, RONALD DEADY,                            Trial Court Cause No. DC-14-15047.
FRANCISCA LEAL, AND MARIA                         Opinion delivered by Chief Justice Wright,
CHARPING, Appellants                              Justices Lang-Miers and Stoddart
                                                  participating.
No. 05-16-00812-CV       V.

LIBERTY COUNTY MUTUAL
INSURANCE COMPANY, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee LIBERTY COUNTY MUTUAL INSURANCE
COMPANY recover its costs of this appeal, if any, from appellants CLEAR VISION
WINDSHIELD REPAIR, LLC., KEVIN WAGUESPACK, ERIKA JIMENEZ, RONALD
DEADY, FRANCISCA LEAL, AND MARIA CHARPING.


Judgment entered November 9, 2016.




                                            –3–